Citation Nr: 1101597	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  84-31 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected burn residuals (scars) on the right upper extremity.  

2.  Entitlement to service connection for a skin disability, to 
include chloracne or any other unspecified skin condition, to 
include as secondary to herbicide exposure in the Republic of 
Vietnam.  

3.  Entitlement to service connection for an organic brain 
disorder, to include encephalitis, to include as secondary to 
service-connected schizophrenia with post-traumatic stress 
disorder (PTSD), and to include as secondary to herbicide 
exposure in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
September 1968 to September 1971, to include service in Vietnam.

This matter originally came before the Board of Veterans' Appeals 
(Board), in part, from a March 1984 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
which denied the Veteran's claims of service connection for 
residuals of exposure to herbicides and a seizure disorder; and a 
March 1997 decision by the same RO, which, in pertinent part, 
granted service connection for burn scars of the right upper 
extremity and assigned a zero percent rating, effective February 
15, 1996.  The Veteran appealed for an initial compensable rating 
for his burn scars of the right upper extremity.

A March 1995 RO decision re-characterized the Veteran's seizure 
disorder claim and denied service connection for encephalitis 
with seizures and organic brain disease.  A March 1997 RO 
decision continued to deny the Veteran's claim for service 
connection for residuals of herbicide exposure, to include a skin 
rash and chloracne.

In a June 2002 decision, the RO granted service connection for 
schizophrenia and rated it with the veteran's already service-
connected post-traumatic stress disorder (PTSD); a 100 percent 
rating was assigned, effective from July 2, 1984.  Pursuant to 
the Veteran's request, a Travel Board hearing was scheduled at 
the RO for June 27, 2005.  A VA Report of Contact (VA Form 119), 
however, shows that the Veteran called and cancelled his hearing 
and he requested that his case be sent to the Board for a 
decision.  Under these circumstances, his Travel Board hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2010).

The Board remanded the claim in November 2008 for further 
evidentiary development, and the claims are ripe for appellate 
review.  


FINDINGS OF FACT

1.  The Veteran has several small, superficial scars on his right 
upper extremity that are not unstable and that do not cause any 
pain or tenderness upon examination.

2.  The Veteran does not have chloracne, and his seborrheic 
dermatitis is not related to his service in Vietnam, to include 
exposure to herbicides, with the likely cause of the condition 
being his general body habitus.  

3.  The Veteran does not have, and has not had during the 
pendency of the claim, a chronic organic brain disorder.  


CONCLUSIONS OF LAW

1.  An initial compensable rating for service-connected burn 
residuals (scars) on the right upper extremity is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118 
(2010); 38 C.F.R. § 4.118,  Diagnostic Codes 7800-7805 (2001); 
38 C.F.R. § 4.118,  Diagnostic Codes 7800-7805 (2008).

2.  Service connection for a skin disability, to include 
chloracne or any other unspecified skin condition, to include as 
secondary to herbicide exposure in the Republic of Vietnam, is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2010).

3.  Service connection for an organic brain disorder, to include 
encephalitis, to include as secondary to service-connected 
schizophrenia with post-traumatic stress disorder (PTSD), and to 
include as secondary to herbicide exposure in the Republic of 
Vietnam, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Although no longer required, in this case it was requested that 
the claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  The Veteran was informed of how VA determines disability 
ratings and establishes effective date of awards for service-
connected benefits, as required by judicial precedent.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Veteran is represented by the Disabled American Veterans, and 
that organization is presumed to have knowledge of what is 
necessary to substantiate a claim for a higher initial rating.  
Neither the Veteran nor his representative has pled prejudicial 
error with respect to the content or timing of VCAA notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claims, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA examination and private 
medical reports.  There is no indication of any additional 
relevant evidence that has not been obtained.  With respect to 
the clinical examinations, the Board finds that the Veteran was 
provided thorough VA examinations which are adequate in 
addressing etiology and for rating purposes; there is no duty to 
provide another examination or a medical opinion.  See 38 C.F.R. 
§§ 3.326, 3.327 (2010).  In addition, the Veteran was afforded 
the opportunity to testify at a Board hearing, but he declined to 
do so.

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set forth 
in VA's Schedule for Rating Disabilities.  Ratings are based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from the 
filing of the claim forward, if the evidence suggests that such a 
rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran experiences a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
contracted in the line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Additionally, if a Veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 3 8 C.F.R. § 
3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes (emphasis added); 
Hodgkin's disease; chronic lymphocytic leukemia (CLL), multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Analysis

Scars-Initial Rating

While in active service, the Veteran received burn wounds to his 
right upper extremity, and permanent scarring occurred in several 
places on the arm.  The Veteran has been awarded service 
connection for the scars; however, the manifestations have not 
been deemed so severe as to warrant compensation.  Essentially, 
the Veteran contends that his condition is of greater severity 
than what is contemplated in the current evaluation, and that he 
should be awarded compensation for the scarring.  

The Veteran's skin was examined in June 2000 in connection with 
his claim, and scarring was noted with no neuromuscular 
disability.  Prior to this examination, a June 1997 VA 
examination determined that the Veteran had "no ongoing 
complaints" related to his burn scars.  These were the only 
findings of record for many years, and the Board, in a November 
2008 remand, determined that a new skin examination should be 
afforded to determine the level of severity of the burn scars on 
the right upper extremity.  

In June 2009, the Veteran was examined by a VA dermatologist in 
satisfaction of the Board's remand.  The associated report listed 
a 4 x 3 inch patch on the right volar wrist surface that was 
irregularly circular in shape.  The skin around the scar was 
whiter than normal skin color, it was overall flat, and the 
medial aspect of the wrist area was slightly depressed.  There 
was no visible muscle or tissue damage, and the scar was not 
tender to palpation.  There was an additional one inch circular 
white macule that was also flat; however, it was of normal skin 
architecture save for being whiter than normal skin.  On the 
right upper forearm, there was a 2 x 1/8 inch scar that was 
slightly firm to palpation, linear, white, and not tender.  Right 
above this scar, there was a 2 x 1/8 inch scar that was whiter 
than normal skin and flat (and was noted to be more subtle than 
the first forearm scar).  All of these scars were found to be 
nontender and superficial, and there was no noted adhesion to 
underlying tissue.  There was no skin breakdown, keloid 
formation, edema, or inflammation associated with the scars.  

In February 2010, the Veteran was again examined for the purpose 
of determining the severity of  his service-connected burn scars 
on the right upper extremity.  The findings of this examination 
essentially duplicate those of the earlier June 2009 examination.  
The examiner concluded that burn scars (and bayonet scars) did 
not affect the functional status of the right upper extremity and 
did not limit motion or cause any other dysfunction.  

Scar-Specific Legal Criteria

The applicable rating criteria for skin disorders, to include 
scars, are found at 38 C.F.R. § 4.118.  During the pendency of 
this appeal for an increased rating, the criteria for evaluation 
of scars were amended as of August 30, 2002 and October 23, 2008.  
The last revision, however, is applicable to applications for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008).  Here, VA received the 
Veteran's claim prior to that date.  Therefore, only the pre-
October 2008 versions of the schedular criteria, including the 
regulations applicable prior to August 30, 2002, are applicable 
in this case.

Under the criteria applicable prior to August 30, 2002, 
Diagnostic Code 7800 applies to scars of the head, face, and 
neck, and thus do not apply in the current case.  Under Code 
7801, burn scars from third degree burning would rate a 10 
percent evaluation if they exceed six square inches.  This is not 
the case with the Veteran, and Code 7802, addressing second 
degree burns, requires a burn area of approximately one square 
foot before a compensable level is reached.  See 38 C.F.R. 
§ 4.117, Diagnostic Codes 7801, 7802 (2001).  Regardless of the 
nature of the Veteran's burn residuals, he does not have the 
minimum affected area to qualify for a compensable evaluation 
under these older criteria for burn scars.  Pre-2002 Codes 7803, 
7804, and 7805 address superficial scarring; however, as the 
Veteran's scars do not limit motion, are not tender or painful on 
examination, and are not poorly nourished with repeated 
ulceration, there is no entitlement to a compensable evaluation 
under these guidelines.  See 38 C.F.R. § 4.117, Diagnostic Codes 
7803-7805 (2001).

Post-2002 regulations (but pre-2008, as noted) include Diagnostic 
Code 7800 rating scars of the head, face, or neck based upon 
disfigurement, and this provision does not apply in this case, as 
the service-connected scar is located on the Veteran's right 
upper extremity.  Diagnostic Code 7801 provides ratings for 
scars, other than the head, face, or neck, that are deep or that 
cause limited motion.   Note (1) to Diagnostic Code 7802 provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25. Note (2) provides that a deep scar is one 
associated with underlying soft tissue damage.  As the findings 
of record indicate that the Veteran does not have any deep scars, 
a rating under Code 7801 is not applicable.  

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7803 provides a 10 percent rating 
for superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  Note 
(2) provides that a superficial scar is one not associated with 
underlying soft tissue damage.  Diagnostic Code 7804 provides a 
10 percent evaluation for scars that are superficial and painful 
on examination.  Note (1) to Diagnostic Code 7804 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) provides that a 10 percent evaluation 
will be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation. (See 38 C.F.R. § 4.68 of this part on the amputation 
rule.)   Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  See 38 C.F.R. 
§ 4.118.

The Veteran's scars on the right upper extremity have been 
characterized as superficial, and are small in size with no 
affect on the function of any joint. As they are superficial in 
nature, the applicable rating criteria for the Veteran's 
disability are contained in the pre-October 2008 Codes 7802-7804.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 (2008).   
Essentially, discoloration and some firmness to palpation 
represent the only symptoms associated with the residual 
scarring.  Examiners have noted that the Veteran's scars are not 
painful or tender upon examination.  The Board determines that a 
compensable rating is not warranted under Codes 7802, 7803, or 
7804.  Indeed, the superficial scars are not 144 square inches or 
greater, they are not unstable, and they are not painful upon 
examination.  As such, the minimum requirements for compensation 
under the applicable rating criteria have not been met, and the 
claim for a higher initial rating must be denied.  See 38 C.F.R. 
§ 4.118 (2008).   

As the Veteran's scars are not even productive of tenderness or 
pain on examination, the Board can conclude that they represent 
minimal disability, and that their manifestations are fully 
contemplated in the rating schedule.  Indeed, the Veteran's 
disability picture is not so unique as to fall outside of what is 
reflected in the rating schedule, and there is no need to 
consider application of extraschedular ratings.  See Thun v. 
Peake, 22 Vet. App. 111 (2008). 

Skin Condition-Service Connection 

The Veteran contends that he developed a skin condition, to 
include chloracne, as a result of his military service.  
Specifically, he alleges that a chronic skin disorder manifested 
as a result of his presumed exposure to herbicide agents in the 
Republic of Vietnam.  

The Veteran has been seen by VA examiners on several occasions, 
and he has never been diagnosed as having chloracne.  Most 
recently, in February 2010, the Veteran was specifically found 
not to have residual scarring which would indicate the presence 
of chloracne.  Indeed, save for already service-connected scars 
on the right upper extremity, the only unusual skin presentation 
was seborrheic dermatitis.  This condition, unlike chloracne, is 
not subject to the presumption of service connection based on 
exposure to herbicides in Vietnam.  See 38 C.F.R. § 3.307, 3.309.  

The Veteran's service treatment records do not contain 
consultation, treatment, or diagnosis of a chronic skin disorder.  
Indeed, the Veteran maintains that his condition developed after 
service as a result of herbicide exposure.  He does not contend, 
and there is no evidence, that he had symptomatology in service 
or that it continued after service.

The Board notes that the Veteran, as a layperson, is competent to 
testify as to what he can perceive through his senses.  He 
cannot, however, give competent testimony as to things which 
would generally require medical expertise, such as making a 
linkage between herbicide exposure and the onset of seborrheic 
dermatitis.  Indeed, under certain circumstances, a layperson is 
competent to identify a simple medical condition; however, more 
complex medical conditions and etiologies are outside of a 
layperson's knowledge base.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a layperson will be competent to identify the condition 
where the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer). 

In support of his contentions, the Veteran has only posited his 
own lay opinion.  Against this, however, the Board must note the 
conclusions made by the February 2010 VA examiner, who diagnosed 
the Veteran as having seborrheic dermatitis.  This clinician 
stated that the dermatologic condition was less likely as not 
related to any herbicide exposure, and was more likely a result 
of the Veteran's general body habitus.  The opinion is well-
rationalized and based off of a thorough examination of the 
Veteran's skin.  Given that this is an opinion from a medical 
provider, who is competent to address the complexities of causal 
etiology of a skin condition, the Board must conclude that this 
is the only competent opinion of record addressing the etiology 
of a chronic skin condition.  As it is unequivocally against the 
Veteran's contentions, the Board must deny the claim for service 
connection.  

Organic Brain Disorder-Service Connection

The Veteran is severely mentally disabled, and is in receipt of a 
100 percent evaluation for service-connected schizophrenia with 
PTSD.  He is hospitalized at the Oregon State Hospital because of 
his mental illness, and has been determined to be incompetent for 
the purposes of handling his own funds from VA.  The Veteran 
asserts that he has an organic brain disorder which is a result 
of his active service, or, was caused or aggravated by his 
service-connected psychiatric condition and/or from exposure to 
herbicides in the Republic of Vietnam.  

In June 1994, the Veteran was assessed as having organic 
delusional disorder as a result of encephalitis and substance 
abuse.  In June 2000, a comprehensive VA examination was 
conducted which included neurological studies, and there was no 
evidence of any tremor or any other type of ongoing central 
nervous system pathology.  The record is silent for many years 
thereafter, and the Board remanded the claim so that a full 
discussion could be made as to whether the Veteran actually does 
experience (or ever has experienced) an organic brain disorder.  

In March 2010, the Veteran was afforded a neuropyschiatric 
examination as requested by the Board in its November 2008 remand 
order.  The findings were that it was unlikely that the Veteran 
experienced an organic brain disorder, and that encephalitis is a 
condition which arises from viral infection.  Specifically, the 
examiner stated that schizophrenia is not a known cause for 
encephalitis, and that it is less likely as not that 
schizophrenia caused or aggravated any alleged encephalitis.  The 
examiner went on to state that the Veteran had intact cognitive 
skills, which was remarkable given the schizophrenic 
difficulties.  Because of this, the examiner opined that it was 
less likely as not that the Veteran experienced an organic brain 
disorder.  

Although there is some distant documentation of encephalitis in 
the record, the Board notes that the medical evidence of record 
does not suggest a current diagnosis of the condition or of any 
other organic brain disorder.  Indeed, the 2010 medical opinion 
noted that encephalitis is a disorder likely caused by viral 
infection, and thus is not suggestive of a chronic condition.  
This is corroborated by the fact that the Veteran's cognitive 
abilities were fully intact, despite schizophrenia, at the 2010 
examination.  

Although the Veteran, as a lay person, is competent to testify as 
to what he can perceive through his senses, he cannot opine as to 
the existence of a complex medical condition such as an organic 
brain disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  His assertions, and the old medical evidence 
of 1994 which suggests encephalitis, are fully considered; 
however, when weighed against the current findings, as well as 
more recent neurological assessments in 2000, the Board must 
conclude that there is no current organic brain disorder present, 
and that a chronic organic neurological disorder has not occurred 
at any point during the pendency of the claim.  

For any claim of service connection, it is first and foremost a 
requirement that a current disability be present.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  To be present as a current 
disability, the claimed condition must be present at the time of 
the claim for benefits, as opposed to sometime in the distant 
past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the claim 
or during the pendency of the claim, even though the disability 
subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board notes that there has been a historical diagnosis of 
encephalitis, and that as the appeal period is so long (going 
back to 1984), that this diagnosis was made during the pendency 
of the claim.  When viewing the most recent medical evidence, 
however, the Board must note the opinion of 2010 which 
establishes encephalitis as something most likely related to 
viral infection, and then makes the statement that there is no 
organic brain disorder present in the Veteran.  It is implicit in 
that opinion that any historical encephalitis was acute in 
nature.  Further there is no evidence that the encephalitis had 
been related to service.  See 38 C.F.R. § 3.303.  

Simply, the Board must conclude that the preponderance of the 
evidence is against a finding of a chronic organic brain 
disorder.  

Conclusion-Benefit of the Doubt

In reaching the above determinations, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claims.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).






(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable rating for service-
connected burn residuals (scars) on the right upper extremity is 
denied.  

Entitlement to service connection for a skin disability, to 
include chloracne or any other unspecified skin condition, to 
include as secondary to herbicide exposure in the Republic of 
Vietnam, is denied.  

Entitlement to service connection for an organic brain disorder, 
to include encephalitis, to include as secondary to service-
connected schizophrenia with post-traumatic stress disorder 
(PTSD), and to include as secondary to herbicide exposure in the 
Republic of Vietnam, is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


